The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
REFUSAL

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the United Kingdom on 03/17/2021. It is noted, however, that applicant has not filed a certified copy of the GB6124878 application as required by 37 CFR 1.55. 
 
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 

If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).


Objection to the Specification
For clarity, the examiner suggests amending the specification by amending the figure descriptions as follows:

-- Description of the Reproductions:
1.1: front exploded perspective view
1.2: top perspective view with the first lid removed
1.3: top perspective view with the second lid removed
1.4: exploded perspective view
1.5: front view
1.6: top perspective view
1.7: top perspective view of the closed inside container of the food storage container 
1.8: top perspective view of the open inside container of the food storage container 
1.9: front perspective view of the open inside container of the food storage container
1.10: top view of the inside container of the food storage container
1.11: bottom view of the inside container of the food storage container
1.12: top view--

Applicant is not required to make the amendment suggested by the examiner above. However, applicant may wish to consider making such amendment to place the application in better form.

Objection to the Claim
When multiple inventors are included in an application, the pronoun “We” must be used.  Therefore, for proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim must be amended to read:
 
--We claim: The ornamental design for a Food Storage Container as shown and described.--

 
Rejection under 35 USC § 112, (a) and (b) 
The claim is rejected under 35 U.S.C. 112, (a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to make and use the same nor does it particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling because it is not completely clear what is being claimed. Specifically, 1.11 shows portions of the design within bold circle area [A] without appearing in any corresponding views and it is not possible to determine the exact features of those portions (e.g. one or more three-dimensional attributes such as appearance, depth, curvature, placement, etc. are unknown). Unfortunately, adding bottom perspective view at this point will introduce new matter.



    PNG
    media_image1.png
    314
    339
    media_image1.png
    Greyscale


In an attempt to overcome this rejection, applicant may place a broken line outline around the bottom portions in 1.11 and reduce the image within the broken lines to a half-tone shading. See examiner’s example below. 

    PNG
    media_image2.png
    349
    371
    media_image2.png
    Greyscale



In, addition, since the use of broken line must be defined (see In re Blum, 374 F.2d 904, 153 USPQ 177(CCPA 1967), a broken line statement preceding the claim should be added in the specification similar to the following:

--The de-emphasized and half-tone portions shown within the broken lines in 1.11 depict portions of the Food Storage Container that form no part of the claimed design.--

Reproductions
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are suggested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 



and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. All replacement sheets should be labeled “Replacement Sheet” or “New Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.

When preparing new drawings in compliance with the requirement thereof, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by U.S.C 132 and 37 CFR 1.121(f).

Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Conclusion
The claim stands rejected for the reason set forth above.
 
The references cited are considered relevant to the claimed design. Applicant may view and obtain copies of the cited references by visiting: http://www.uspto.gov/patft/index.html and pressing the “Number Search” link in the PatFT: Patents column.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW KERR (571-272-2184). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit: 
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANDREW KERR/
Primary Examiner Art Unit 2917